UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1214


ANA PATRICIA UMANZOR-MEJIA; K.N. B-U,

                    Petitioners,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: February 11, 2022                                      Decided: March 17, 2022


Before WYNN and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


ON BRIEF: Mark J. Devine, DEVINE & BEARD LAW OFFICE, Charleston, South
Carolina, for Petitioners. Brian Boynton, Assistant Attorney General, Sabatino F. Leo,
Assistant Director, Madeline Henley, Trial Attorney, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ana Patricia Umanzor-Mejia and her daughter, K.N. B-U (“Petitioners”), both

natives and citizens of Honduras, petition for review of a February 12, 2021, order of the

Board of Immigration Appeals (“Board”) denying their motion for reconsideration and

declining to reopen their proceedings. In their opening brief, however, Petitioners neither

address our standard for reviewing the February 12 order nor challenge the Board’s reasons

for denying reconsideration and reopening. Indeed, Petitioners’ opening brief does not

even mention the February 12 order. We thus conclude that Petitioners have abandoned

any challenge to that order. See Hensley ex rel. N.C. v. Price, 876 F.3d 573, 580 n.5 (4th

Cir. 2017) (recognizing that failure to raise argument in opening brief constitutes

abandonment of that argument under Fed. R. App. P. 28(a)(8)(A), and emphasizing that it

is not an appellate court’s “job to wade through the record and make arguments for either

party” (internal quotation marks omitted)); Suarez-Valenzuela v. Holder, 714 F.3d 241,

248-49 (4th Cir. 2013) (explaining that failure to raise issue in opening brief constitutes

abandonment of issue). And because the Board’s February 12, 2021, order is the only

order over which we may exercise jurisdiction, we deny the petition for review. *




       *
         Petitioners’ opening brief (and sole appellate brief) challenges the Board’s
September 23, 2020, order dismissing their appeal from the immigration judge’s denial of
their continuance motion. Petitioners never petitioned this court for review of the
September 23 order. See 8 U.S.C. § 1252(b)(1); Stone v. INS, 514 U.S. 386, 405 (1995).

                                            2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                  PETITION DENIED




                                          3